     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 1 of 11




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA,      '
                 Plaintiff,    '
v.                             '             CIVIL ACTION NO. __
                               '
1449 S. HIGHWAY 6,             '
SUGAR LAND, TEXAS,             '
                               '
418 W. AUSTIN STREET,          '
FREDERICKSBURG, TEXAS,         '
                               '
LOT 10, BLOCK 2, OF THE        '
ESTATES AT LAKES OF            '
WILLIAMS RANCH, SECTION 1,     '
FORT BEND COUNTY, TEXAS, and '
                               '
420 W. AUSTIN STREET,          '
FREDERICKSBURG, TEXAS,         '
                   Defendants. '

            VERIFIED COMPLAINT FOR CIVIL FORFEITURE
           IN REM AND NOTICE TO POTENTIAL CLAIMANTS

      The United States of America, Plaintiff, files this action for forfeiture in rem

against four Defendant real properties. The United States alleges on information

and belief as follows:

                           JURISDICTION AND VENUE

      1.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

      2.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355, 1391(b)

and 1395(a) and (b).
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 2 of 11




                        THE DEFENDANT PROPERTIES

      3.      The First Defendant Property is real property located at 1449 Highway

6 in Sugar Land, Texas, together with all improvements, buildings, structures and

appurtenances, and legally described as follows:

           1.2157 acres of land, more or less, located in the S.M. Williams
           League, Abstract No. Ninety-Seven (97), Fort Bend County, Texas,
           and being all of Commercial Reserve “N” of Lake Pointe Center
           Commercial Reserve “G” Replat, a subdivision in Fort Bend County,
           Texas, according to the map or plat thereof recorded in Plat No.
           20050073 of the Plat Records of Fort Bend County, Texas.

The record owner is ZTowers Holdings, LLC.

      4.      The Second Defendant Property is real property located at 418 West

Austin St., Fredericksburg, Texas, together with all improvements, buildings,

structures and appurtenances, and legally described by the appraisal district as “FBG

ADDN BLK 23 LOT 50-PT.”               The record owner is Z-Towers Real Estate

Investments Properties LLC.

      5.      The Third Defendant Property is real property located on Alexandra

Way Circle in Richmond, Texas, together with all improvements, buildings,

structures and appurtenances, and legally described as follows:

           Lot Ten (10), Block Two (2), of THE ESTATES AT LAKES OF
           WILLIAMS RANCH, SECTION 1, an addition in Fort Bend
           County, Texas, according to the map or plat thereof recorded in Plat
           No. 20180168 of the Map/Plat Records of Fort Bend County, Texas.

The record owner is Roberto Zamora and his wife.
                                           2
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 3 of 11




      6.     The Fourth Defendant Property is real property located at 420 West

Austin St., Fredericksburg, Texas, together with all improvements, buildings,

structures and appurtenances, and legally described by the appraisal district as “FBG

ADDN BLK 23 LOT 49AR.” The record owner of the Fourth Defendant Property

is Z-Towers Real Estate Investments Properties LLC.

                   STATUTORY BASIS FOR FORFEITURE

      7.     This is a civil action in rem brought to enforce the provisions of 18

U.S.C. § 981(a)(1)(C), which provides for the forfeiture of “[a]ny property, real or

personal, which constitutes or is derived from proceeds traceable to . . . any offense

constituting ‘specified unlawful activity’ (as defined in [18 U.S.C.] section

1956(c)(7) of this title), or a conspiracy to commit such offense.” Pursuant to 18

U.S.C. §1956(c)(7)(F), “any act or activity constituting an offense involving a

Federal health care offense” is specified unlawful activity (“SUA”). A “Federal

health care offense” is specifically defined in 18 U.S.C. § 24(a) to include violations

of Title 18, United States Code, Sections 1347 and 1349 (health care fraud and

conspiracy to commit health care fraud).

      8.     The Defendant Properties are subject to forfeiture under 18 U.S.C. §

981(a)(1)(C) as real property which constitutes or is derived from, in whole or in

part, proceeds traceable to specified unlawful activity.


                                           3
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 4 of 11




      9.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(A), which provides for the forfeiture of “[a]ny property, real or personal,

involved in a transaction or attempted transaction in violation of section 1956, 1957

or 1960 [of Title 18], or any property traceable to such property.”

      10.    The Defendant Properties are subject to forfeiture under 18 U.S.C. §

981(a)(1)(A) as real property involved in, or traceable to, money laundering in

violation of 18 U.S.C. § 1957.

                                       FACTS

      11.    Roberto Zamora (“ZAMORA”) is the owner of Stone Diagnostics LLC

(“STONE DIAGNOSTICS”), a Texas corporation, and TCBilling (“TCB”), a Texas

corporation. ZAMORA also owns or controls ZTowers Holdings LLC and Z-

Towers Real Estate Investments Properties LLC.

      12.    Richard Mathis (“MATHIS”) was the CEO of a rural county hospital

located in Texas (the “Hospital”).

A.    THE FRAUD

      13.    From approximately September 2017 through July 2019, ZAMORA

and MATHIS defrauded and conspired to defraud various health care benefit

programs affecting commerce, in violation of Title 18, United States Code, Section

1347 and 1349.     The private health care benefit programs provided insurance

coverage for medical benefits, including diagnostic tests, to individual beneficiaries.
                                          4
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 5 of 11




If the tests were performed at a hospital, rather than a medical office, the insurance

reimbursement rates to the provider were much higher.

      14.    ZAMORA and MATHIS conspired to submit and did submit false and

fraudulent claims that stated that the diagnostic tests had been performed at the

Hospital, when in fact the tests were not performed at the Hospital but in Houston-

area medical offices many miles away. Claims were submitted and payments were

sent using interstate wire transmissions.

      15.    On or about October 18, 2017, MATHIS, on behalf of the Hospital,

signed a contract with STONE DIAGNOSTICS, purporting to allow it to provide

diagnostic tests to the Hospital’s patients; and with TBC, allowing it to provide

certain billing services for the Hospital.

      16.    ZAMORA established agreements with doctors, clinics, and other

medical service providers in the Houston area under which the medical providers

would conduct diagnostic tests on their patients and submit the billing information

to ZAMORA. TCB would then bill various health care benefit programs for those

tests using the provider number for the Hospital and falsely stating that the tests had

been performed at the Hospital.

      17.    From approximately October 2017 through July 2019, the Hospital

received the insurance payments that were based on fraudulent claims, and MATHIS

then caused the Hospital (a) to pay approximately $18 million dollars to STONE
                                             5
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 6 of 11




DIAGNOSTICS’ Compass bank accounts numbered xxxxx0944 and xxxxx2904;

and (b) to pay approximately $2 million dollars to TCB’s Compass bank account

number xxxxx3560.

      18.    ZAMORA used some of the health care fraud proceeds he received

through the two companies to purchase real property.

B.    THE PURCHASE OF THE FIRST DEFENDANT PROPERTY

      19.    On or about October 5, 2018, ZAMORA purchased the First Defendant

Property in the name of ZTowers Holdings LLC for $6 million (including a $3.9

million loan).

      20.    All on or about October 5, 2018, ZAMORA transferred $1,932,682.78

from STONE DIAGNOSTICS’ Account x4923 to ZAMORA’s Account x4865;

then transferred the $1,932,682.78 from his account to ZTowers Holdings’ Account

x1076; and then wired $1,932,682.78 from ZTower Holdings’ Account x1076 to

Select Title to close on the purchase of the First Defendant Property.

      21.    Because the STONE DIAGNOSTICS funds were proceeds of the

health care fraud, and because $1,932,682.78 in STONE DIAGNOSTICS funds

were used to purchase the real property, a portion of the First Defendant Property is

subject to forfeiture as constituting or derived from proceeds of health care fraud.

      22.        In addition, since more than $10,000 in health care fraud proceeds

were used in a financial transaction to purchase the real property, the purchase
                                          6
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 7 of 11




transaction is a money laundering offense. Therefore, the First Defendant Property

is also subject to forfeiture as property involved in money laundering.

C.    THE PURCHASE OF THE SECOND DEFENDANT PROPERTY

      23.     On or about November 2, 2018, ZAMORA purchased the Second

Defendant Property in the name of Z-Towers Real Estate Investments Properties,

LLC (“Z-Towers RE”), for $335,000 (including a $200,000 loan).

      24.     On or about November 2, 2018, ZAMORA transferred $150,000 from

ZAMORA’s Account x4881 as the opening deposit for Z-Towers RE’s new Account

x7180.      A financial analysis shows that the entire $150,000 was STONE

DIAGNOSTICS fraud proceeds that funded intermediary accounts.

      25.     The very first withdrawal from Account x7180 was the payment of

$136,279.08 from Z-Towers RE to Hill Country Titles, Inc. to close on the Second

Defendant Property.

      26.     Because the $136,279.08 was STONE DIAGNOSTICS proceeds of the

health care fraud, a portion of the Second Defendant Property is subject to forfeiture

as constituting or derived from proceeds of health care fraud.

      27.     In addition, since more than $10,000 in health care fraud proceeds were

used in a financial transaction to purchase the real property, the purchase transaction

is a money laundering offense.       Therefore, the Second Defendant Property is

subject to forfeiture as property involved in money laundering.
                                          7
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 8 of 11




D.    THE PURCHASE OF THE THIRD DEFENDANT PROPERTY

      28.    On or about February 26, 2019, ZAMORA purchased the Third

Defendant Property in the name of Roberto Zamora and his wife for $275,000.

      29.    ZAMORA’s Account x4881 was funded by Texas Medical Alliance

Account x1847, another company account controlled by ZAMORA, which was in

turn funded by STONE DIAGNOSTICS. On February 6, 2019, Account x1847

transferred $400,282.20 to ZAMORA’s Account x4881. A financial analysis shows

that the entire $400,282.20 was STONE DIAGNOSTICS fraud proceeds.

      30.    On February 26, 2019, ZAMORA obtained a cashier’s check from

ZAMORA’s Account x4881 for $249,581.80 made payable to Fort Bend Title, LLC,

to close on the purchase of the Third Defendant Property.

      31.    Because the $249,581.80 was STONE DIAGNOSTICS proceeds of the

health care fraud, the Third Defendant Property is subject to forfeiture as constituting

or derived from proceeds of health care fraud.

      32.    In addition, since more than $10,000 in health care fraud proceeds were

used in a financial transaction to purchase the real property, the purchase transaction

is a money laundering offense. Therefore, the Third Defendant Property is subject

to forfeiture as property involved in money laundering.

E.    THE PURCHASE OF THE FOURTH DEFENDANT PROPERTY

      33.    On or about April 18, 2019, ZAMORA purchased the Fourth Defendant
                                           8
     Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 9 of 11




Property in the name of Z-Towers Real Estate Investments Properties, LLC, for

$548,000 (including a $411,000 loan).

      34.    On April 17, 2018, STONE DIAGNOSTICS’ Account x4923

transferred $175,000 of fraud proceeds to Z-Towers RE’s Account x7180. Then on

April 22, 2019, Z-Towers RE’s Account x7180 paid $136,941.86 at closing to

Fredericksburg Title Co.

      35.    Because the $136,941.86 was STONE DIAGNOSTICS proceeds of the

health care fraud, the Fourth Defendant Property is subject to forfeiture as

constituting or derived from proceeds of health care fraud.

      36.    In addition, since more than $10,000 in health care fraud proceeds were

used in a financial transaction to purchase the real property, the purchase transaction

is a money laundering offense. Therefore, the Fourth Defendant Property is subject

to forfeiture as property involved in money laundering.

                 NOTICE TO ANY POTENTIAL CLAIMANT

      YOU ARE HEREBY NOTIFIED if you assert an interest in the property

subject to forfeiture and want to contest the forfeiture, you must file a verified claim

which fulfills the requirements set forth in Rule G of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. The verified claim

must be filed no later than 35 days from the date this Complaint was sent to you in

accordance with Rule G(4)(b); or, if this Complaint was not sent to you, no later than
                                           9
    Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 10 of 11




60 days after the first day of publication of notice on an official government

forfeiture internet site, in accordance with Rule G(5)(a)(ii)(B).

      An answer or a motion under Rule 12 of the Federal Rules of Civil Procedure

must be filed no later than 21 days after filing the verified claim. The claim and

answer must be filed with the United States District Clerk for the Southern District

of Texas, and a copy must be sent to the undersigned Assistant United States

Attorney at the address provided in this Complaint.

                              RELIEF REQUESTED

      The United States will serve notice, along with a copy of the Complaint, on

the titled property owners and on any persons who reasonably appear to be potential

claimants. The United States seeks a final judgment forfeiting the Defendant

Properties to the United States and requests any other relief to which the United

States may be entitled.

                                               Respectfully submitted,

                                               RYAN K. PATRICK
                                               United States Attorney

                                        By:    /s/ Kristine E. Rollinson
                                               Kristine E. Rollinson
                                               SDTX Federal No. 16785
                                               Assistant United States Attorney
                                               1000 Louisiana, Suite 2300
                                               Houston, Texas 77002
                                               Telephone (713) 567-9000

                                          10
Case 4:21-cv-00486 Document 1 Filed on 02/12/21 in TXSD Page 11 of 11
